DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/14/2021 has been entered and fully considered.  Claims 1-3, 5, 7, and 11-20 are pending.  Claims 4, 6, and 8-10 are cancelled.  Claims 1-3, 5, 7, and 11-20 are examined herein.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0186720 A1 (“Kintaka”).
Regarding claims 1 and 7, Kintaka discloses a sheet of material configured for a solid-state battery (Abstract; [0022]) comprising” a body comprising grains of cubic garnet crystals sintered to one another ([0050]).  The body is an oxide having a single phase of the a cubic system garnet crystal structure ([0050]), thereby meeting the limitations of the grains being sintered to one another [claim 1] and at least some crystal lattices of adjoining grains essentially directly contacting one another [claim 7].  Kintaka discloses an example wherein the sheet has a thickness of 1 mm ([0081]).  Kintaka discloses lithium ion conductivity on the order of 10-4 (Tables 2, 4-5), meeting the claim limitation regarding ionic conductivity.
Regarding claim 2, Kintaka discloses the sheet of claim 1.  Kintaka discloses grains having a size of 0.1 to 5 µm ([0038]).
Regarding claim 3, Kintaka discloses the sheet of claim 1.  Kintaka discloses the cubic garnet crystals comprise lithium lanthanum zirconium oxide, in this case wherein the lanthanum sites are partially substituted with bismuth (Abstract; [0015]; Tables 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0186720 A1 (“Kintaka”) in view of US 2016/0049688 A1 (“Sung”).
Regarding claim 5, Kintaka discloses the sheet of claim 1.  Kintaka discloses the density may be 80% or more of theoretical density, but is silent regarding the body having less than 10% porosity by volume.
Sung discloses a solid electrolyte comprising a garnet powder lithium lanthanum zirconium oxide (Abstract).  Sung discloses higher density, such as 98%, is correlated with increased ionic conductivity (Fig. 5; Table 1; [0079]-[0080]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the density (i.e. the inverse of the porosity as claimed) as taught by Sung to provide a higher ionic conductivity.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2015/0099190 A1 (“Holme”) discloses an electrolyte sheet comprising lithium-stuffed garnet (Abstract) comprising sintered grains of LLZO having conductivity of >10-4 S/cm ([0016], [0311], [0327]).
US 2014/0186720 A1 (“Kintaka”) discloses a sheet of material configured for a solid-state battery (Abstract; [0022]) comprising: a body comprising grains of cubic garnet crystals sintered to one another ([0050]).  The body is an oxide having a single phase of the a cubic system garnet crystal structure ([0050]).  Kintaka discloses an example wherein the sheet has a thickness of 1 mm ([0081]).  Kintaka discloses lithium ion conductivity on the order of 10-4 (Tables 2, 4-5).
US 9,502,729 B2 (“Badding”) discloses an ion-conducting composite comprising path-engineered ion-conducting ceramic electrolyte particles and a solid polymeric matrix (Abstract).  The path-engineered ion-conducting ceramic electrolyte particles comprise grains that protrude from the major surface (Fig. 2, [0028]).
The prior art of record does not disclose or suggest the electrolyte as specifically recited in claims 11 or 16, in particular wherein “wherein the first and second major surfaces of the body have an unpolished granular profile such that the profile includes grains protruding outward from the respective major surface with a height of at least 25 um and no more than 150 um relative to recessed portions of the respective major surface at boundaries between the respective grains.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,581,115 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of the approved terminal disclaimer, the double patenting rejection has been withdrawn. 
After further consideration, the rejection of claims 1-20 under 35 USC 112(a) has been withdrawn.
Applicant’s arguments, see section III, filed 12/14/2021, with respect to the rejection of claims 1-3, 5, and 7 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, and 7 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0186720 A1 (“Kintaka”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727